Citation Nr: 0013516	
Decision Date: 05/22/00    Archive Date: 05/30/00

DOCKET NO.  97-16 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death, and for Dependency and Indemnity 
Compensation (DIC) under the provisions of 38 U.S.C.A. § 1318 
(West 1991).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from January 1943 to 
September 1945.  He died in October 1996, and the appellant 
is his widow.  This appeal arises from a November 1996 rating 
decision of the Department of Veterans Affairs (VA), 
Montgomery, Alabama, regional office (RO).  That rating 
decision denied the appellant's claims for service connection 
for the cause of the veteran's death, and for DIC under 38 
U.S.C.A. § 1318, and granted her claim for Chapter 35 
Educational benefits.

In January 1999, the Board of Veterans' Appeals (Board) 
remanded the case for additional development.  Subsequently, 
an October 1999 rating action continued the prior denial.


FINDINGS OF FACT

1.  The RO has obtained all evidence necessary for an 
equitable disposition of the appellant's claim.

2.  The veteran died in October 1996, at age 73.  The 
immediate cause was listed as cerebrovascular accident due to 
respiratory arrest, due to atherosclerotic heart disease.  
Obesity was noted as another significant condition 
contributing to death but not resulting in the underlying 
cause.  

3.  Medical evidence of record establishes that the veteran's 
service connected injuries, particularly the shrapnel wound 
involving the kidney, a vital organ, resulted in debilitating 
effects and general impairment of health to an extent that 
rendered the veteran materially less capable of resisting the 
effects of other disease primarily causing death. 


CONCLUSION OF LAW

A service connected disability contributed substantially or 
materially to cause the veteran's death.  38 U.S.C.A. §§ 
1101, 1310 (West 1991); 38 C.F.R. § 3.312 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Cause of the Veteran's Death

The veteran died in October 1996, at age 73.  The certificate 
of death listed the immediate cause as cerebrovascular 
accident due to respiratory arrest, due to atherosclerotic 
heart disease.  Obesity was noted as another significant 
condition contributing to death but not resulting in the 
underlying cause.

At the time of his death, service connection was in effect 
for wounds, gunshot wounds, abdomen, severe, Muscle Group 
XIX, right, rated as 50 percent disabling; wound, moderately 
severe, Muscle Group XI, right, rated as 30 percent 
disabling; wound, moderately severe, Muscle Group XI, left, 
rated as 10 percent disabling; and chronic lumbar syndrome 
with degenerative changes, rated as 10 percent disabling.  
The combined disability rating was 70 percent.

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but, rather, it must be shown that there 
was a causal connection.  38 U.S.C.A. § 1310 (West 1991); 38 
C.F.R. § 3.312 (1999).  

Service-connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death.  38 C.F.R. § 3.312(c)(3) 
(1999).

The veteran's service medical records show that he suffered a 
severe perforating wound to the chest and abdomen, as well as 
significant leg injures, when hit with shell fragments in 
Germany in March 1945.  An inservice treatment note indicated 
that the veteran had a 9-inch right nephrectomy scar.

The appellant has argued that the veteran's service connected 
shell fragment wounds of the chest, abdomen and lower 
extremities prevented him from exercising and thus 
contributed to the onset of his fatal cardiovascular disease.  

Pursuant to the Board's remand, the file was reviewed by a 
Dr. Hawke at the VA Medical Center in Birmingham, Alabama.  
Dr. Hawke provided an opinion dated in May 1999.  Dr. Hawke 
noted that the veteran's service connected disabilities were 
severe and often debilitating to the point that they 
contributed to his becoming more sedentary.  The veteran's 
obesity was noted to be secondary to this disability.  Dr. 
Hawke stated that it was impossible to say with certainty 
that the veteran's sedentary lifestyle directly contributed 
to his death, but it was his opinion that the veteran's 
"obesity and sedentary lifestyle were significant factors."

Dr. Hawke's opinion provides a basis for concluding that the 
veteran's service-connected injuries, particularly the 
shrapnel wound involving the kidney, a vital organ, resulted 
in debilitating effects and general impairment of health to 
an extent that rendered the veteran materially less capable 
of resisting the effects of other disease or injury primarily 
causing death.  38 C.F.R. § 3.312(c)(3) (1999).  Therefore, 
the appellant's claim for service connection for the cause of 
the veteran's death is granted.  38 U.S.C.A. §§ 1101, 1310 
(West 1991); 38 C.F.R. § 3.312 (1999).

38 U.S.C.A. § 1318

The finding that service-connected disability contributed to 
cause the veteran's death results in a grant of service 
connection for the cause of the veteran's death.  The 
provisions of 38 U.S.C.A. § 1318 provide a different basis 
for entitlement to essentially the same benefits and would 
not result in additional benefits.  Therefore, there is no 
necessity to discuss that aspect of the claim any further.


ORDER

Service connection for the cause of the veteran's death is 
granted.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

